Citation Nr: 9905546	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-00 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an unstable bladder 
with frequent urination. 

2.  Entitlement to service connection for a low back 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for a right ankle 
disorder. 

6.  Entitlement to service connection for a left ankle 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to August 
1986, with 19 years, 6 months, and 19 days of prior active 
service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the San 
Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).

Although the claims for service connection for 
musculoskeletal disorders had originally be characterized 
differently, the veteran clarified that his musculoskeletal 
claims included a low back disorder and bilateral knee and 
ankle disorders at a December 1997 hearing held at the RO 
before a hearing officer.  Hearing Transcript (T.) 2.  
Accordingly, the Board finds that those claims are 
appropriately stated on the title page.  At his hearing the 
veteran withdrew the issues of service connection for a sleep 
disorder and hearing loss.  
 




FINDINGS OF FACT

1.  There is no competent evidence that the veteran's current 
unstable bladder with frequent urination is related to active 
service.

2.  There is no competent evidence that the veteran's current 
low back disorder is related to active service, including the 
low back syndrome for which he was treated in service.

3.  There is no competent evidence that the veteran has a 
current right knee disorder.

4.  There is no competent evidence that the veteran has a 
current left knee disorder.

5.  There is no competent evidence that the veteran's current 
right ankle disorder is related to active service.

6.  There is no competent evidence that the veteran's current 
left ankle disorder is related to active service, including 
the left Achilles tendon spasm for which he was treated in 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for unstable bladder 
disorder with frequent urination is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a low back disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for a right knee 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The claim for service connection for a left knee disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

5.  The claim for service connection for a right ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

6.  The claim for service connection for a left ankle 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on the December 1964 
enlistment examination the veteran's spine, the lower 
extremities (except for the feet), and the genitourinary 
system were normal.  Third degree pes planus was the only 
foot disorder diagnosed.  In March 1965, a physical 
examination was normal.  The veteran underwent a physical 
examination in February 1971 for an extension of service; the 
spine, the lower extremities and feet, and the genitourinary 
system were normal.  On a January 1973 physical examination, 
the veteran's spine was normal, as were his lower 
extremities, feet, and genitourinary system.  In September 
1974, the veteran had symptoms of low back pain, but without 
radiation.  The assessment was low back syndrome.  In August 
1976, a left knee series, presumably x-rays, was normal.  On 
an undated physical examination, on which it was noted that 
the veteran had 11 years and 11 months of military service, 
the spine, lower extremities, feet and genitourinary system 
were normal.  This examination was presumably done in the 
mid-1970's.

The veteran underwent a reenlistment physical examination in 
November 1980.  He reported that he had not had frequent or 
painful urination, recurrent back pain, a "trick" or locked 
knee, or foot trouble.  The spine, the lower extremities, the 
feet, and the genitourinary system were all normal.  On a 
July 1982 physical examination, the veteran reported that he 
had not had frequent or painful urination, recurrent back 
pain, a "trick" or locked knee, or foot trouble.  His 
genitourinary system was normal as were his spine and lower 
extremities (except for the feet).  Pes planus was the only 
foot disorder noted.  The veteran underwent a reenlistment 
examination in August 1984.  He reported that he had not had 
frequent or painful urination, recurrent back pain, a 
"trick" or locked knee, or foot trouble.  The spine was 
normal, as were the lower extremities, the feet, and the 
genitourinary system.  In October 1985, the veteran had left 
heel pain after playing basketball.  The assessment was 
Achilles tendon minor spasm.  In May 1986, the veteran had 
his separation examination.  The veteran reported that he had 
not had frequent or painful urination, recurrent back pain, a 
"trick" or locked knee, or foot trouble.  The spine, the 
lower extremities, the feet, and the genitourinary system 
were all normal.

In January 1994, the veteran reported that the frequency of 
his urination was severe and that he had nocturia three times 
a night without any diminution in his urinary stream.  He 
denied having any back pain or hematuria.  The prostate was 
2+ enlarged.  The kidney ultrasound was normal, and the 
cystoscopy revealed a normal bladder, prostate, and anterior 
urethra.  The impression was an unstable bladder.

In December 1995, the veteran complained about severe 
frequency that was primarily at night and with no problems 
during the daytime.  

The veteran again in February 1997 complained of urinary 
frequency at night.  The initial assessment was nocturia.  
Later that month, the assessment was a history of recumbent 
urinary frequency.

The veteran underwent a VA nephrology examination in June 
1997.  He reported that he voided every hour and that this 
symptom started in 1980 when he was in service.  He indicated 
that he does not use pads.  The veteran also reported that an 
unstable, or perhaps spastic, bladder was diagnosed in 
service.  On examination, the bladder was not palpable or 
tender.  The rectal examination was normal, and the prostate 
was normal in size and consistency.  The testes and penis 
were within normal limits.  The veteran had no calculi or 
frequency of colic.  He had no catheter drainage need.  The 
veteran had no infection, pain, or involvement of the 
kidneys.  The diagnosis was an irritable, spastic, unstable 
bladder with an inability to expand.

On the June 1997 VA orthopedic examination, the veteran 
reported that he first had low back pain in 1978.  He 
indicated that he thought that the low back pain was due to 
lifting heavy boxes.  He reported that he was not taking any 
medication for his current intermittent low back pain.  There 
were no postural abnormalities or fixed deformities.  No 
atrophy was present.  The range of motion of the lumbar spine 
was the following: forward flexion to 100 degrees; backward 
extension to 30 degrees; lateral flexion to 30 degrees, 
bilaterally; and rotation to 80 degrees, bilaterally.  The 
motions were not painful.  There was no decrease of range of 
motion upon repetitive motions or motions against resistance, 
and there was no incoordination of motion.  There were no 
neurological deficiencies, and the straight leg raising test 
was negative, bilaterally.  X-rays revealed the following: 
(1) a mild straightening of the thoracolumbar spine; (2) a 
mild narrowing of the pars interarticularis, bilaterally, at 
L5 with no evidence of spondylolysis or spondylolisthesis, 
and no degenerative disc disease suspected; (3) a mild 
sclerosis zygapophyseal joints at L5-S1 on the right; (4) an 
unusually prominent superior acetabular margins, bilaterally, 
and a mild variant in the shape of the femoral heads, which 
appeared slightly ovoid; and (5) very minimal sclerosis of 
the upper sacroiliac joints.  The diagnosis was arthralgia of 
the lumbar spine.  It was noted that no diseases were 
identified.

With regard to the ankles, the veteran reported that, while 
running in 1985, he had pain in both ankles.  He indicated 
that the pain in the ankles was currently intermittent and 
that it occurred during running or during walking distances 
of about 500 yards.  There was no tenderness or signs of 
inflammation in either ankle.  There were no swellings or 
deformities.  There was no anterior or lateral instability.  
The anterior drawer signs were negative.  The range of motion 
in both ankles was dorsiflexion to 5 degrees and plantar 
flexion to 40 degrees.  The motions were not painful, and 
there was no decrease in the range of motion upon repetitive 
motions and motions against resistance.  There was no 
incoordination of motion.  X-rays revealed in the right ankle 
that an old fracture line was suspected and that there was a 
questionable loose body in the superolateral mortise.  In the 
left ankle, an os trigonum was present and there was minimal 
lipping of the tip of the medial malleolus.  The diagnosis 
was arthralgia of both ankles.  It was also noted that no 
diseases were identified.

On the June 1997 VA psychiatric examination, the veteran 
reported that he had had urinary difficulties for about 10 
years.  On Axis III, it was noted that the veteran had 
reported ongoing urinary difficulties.

At the December 1997 hearing held at the RO before a hearing 
officer, the veteran testified that his low back, knee, and 
ankle disorders were related to physical activities during 
service.  Hearing Transcript (T) 1-2.  Specifically, he said 
that he injured his left ankle in the early 1980's and that 
he was told that the injury was a stress fracture.  Id. at 2-
3.  He said that, although his left ankle was not bothering 
him at the time of his separation examination, it became 
painful during jogging six to twelve months after service.  
Id. at 3-4.  The veteran also indicated that his left ankle 
was painful during physical exercises in service.  Id. at 7.  
The veteran also testified that, even though he could not 
remember a specific injury to his right ankle, he probably 
sprained it while in service.  Id. at 7.  He said that his 
right ankle was painful during physical exercises in service.  
Id. at 7-8.  Yet, he did not receive any treatment for his 
right ankle during service.  Id. at 8.  He testified that his 
right ankle was still painful after active service.  Id.

With regard to the knees, the veteran said that, although 
there was no specific injury during service, his knees were 
painful during physical exertion in service.  Id. at 9.  He 
also testified that he did not seek any treatment for his 
knees during service and that he did not report any 
complaints concerning the knees during the separation 
examination.  Id.  The veteran indicated that he had not had 
any treatment for his knees, but that his knees still hurt 
during any physical activities.  Id. at 10.

As to the low back, the veteran testified that there was not 
a specific injury to his low back in service, but that, 
starting in the late 1970's, he began experiencing back pain 
with any physical exertion.  Id. at 10-11.  He also said 
that, although he had not seen a doctor about his low back 
disorder, he still had pain during physical activities.  Id. 
at 11-12.

With regard to the bladder disorder, the veteran testified 
that in 1978 he started having more frequent urination.  Id. 
at 13-14.  He also said that he did not seek any medical 
treatment during service for that problem.  Id. at 14.

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Veterans Appeals (Court) has defined a well-grounded claim as 
a claim that is plausible.  In other words, a well-grounded 
claim is meritorious on its own or capable of substantiation.  
If the claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist him in 
developing facts pertinent to that  claim.  38 U.S.C.A. 
§ 5107(a).

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim to be well grounded, there must be 
competent evidence of the following: a current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1998) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
where the condition noted during service or in the 
presumptive period is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the condition noted during service is not shown to be chronic 
or the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
regulation requires continuity of symptomatology, not 
continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991).

The United States Court of Veterans Appeals (Court) has 
established the following rules with regard to claims 
addressing the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter, and (3) competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).  A lay person is 
competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Savage, 
10 Vet. App. at 495-97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).   Also, evidence, which is simply 
information recorded by a medical examiner and not enhanced 
by any additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, 
a layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).



Analysis of the Claim for Service Connection for
an Unstable Bladder with Frequent Urination

The veteran has a current bladder disorder.  However, there 
is no competent evidence that he had a chronic bladder 
disorder in service.  Although the veteran testified that he 
had frequent urination during service, there is no in-service 
diagnosis of a bladder disorder, and the genitourinary system 
was normal on the May 1986 separation examination.  Although 
the veteran reported during the June 1997 VA examination that 
an unstable, or perhaps spastic, bladder was diagnosed in 
service, that notation is not competent medical evidence 
because it is simply information given by the veteran, a lay 
person, who is not competent to make a medical diagnosis.  
See LeShore, 8 Vet. App. at 409; Espiritu, 2 Vet. App. at 
494-95.  In addition, the veteran's testimony about his 
symptoms in service is not competent evidence of a chronic 
bladder disorder in service.  See Savage, 10 Vet. App. at 
495.

Although the veteran alleges that he has had continuity of 
symptomatology since active service, there is no competent 
evidence that relates his bladder disorder to active service 
or to his reported continued symptomatology.  See Id. at 498.  
Even though he reported to the June 1997 VA examiner that he 
had voiding frequency since 1980, the veteran denied urinary 
symptoms including urinary frequency on service medical 
history questionnaires in November 1980, July 1982, and May 
1986.  In any event, there is no competent evidence of a 
bladder disorder in service, including on the service 
retirement examination and, the June 1997 VA examiner did not 
specifically relate the current disorder to the history given 
by the veteran. 

In short, as there is no competent evidence to establish a 
relationship between the veteran's current bladder disorder, 
including frequent urination, and service, the claim for 
entitlement to service connection for an unstable bladder 
with frequent urination is not well grounded. See Caluza, 7 
Vet. App. at 506.


Analysis of the Claim for Service Connection for a Low Back 
Disorder

Service medical records reveal that the veteran was treated 
for low back syndrome in September 1974, and arthralgia of 
the lumbar spine was diagnosed on the June 1997 VA orthopedic 
examination.  However, there is no competent evidence that 
the veteran had a chronic low back disorder in service.  
Although he was treated for low back pain in September 1974, 
subsequent service medical records show that his spine and 
musculoskeletal system were normal on general medical 
examinations in 1976, 1980, 1982, 1984 and 1986 when he was 
examined or retirement.  The veteran's testimony about his 
symptoms in service is not competent evidence of a chronic 
low back disorder in service.  See Savage, 10 Vet. App. at 
495.

Although the veteran alleges that he has had continuity of 
symptomatology since service, there is no competent evidence 
that relates his low back disorder to active service or to 
his reported continued symptomatology.  See Id. at 498.   
Even though the veteran reported to the June 1997 VA 
orthopedic examiner that he had low back pain in 1978, the 
examiner did not relate the current disorder to the history 
given by veteran.  

The veteran's testimony that his current low back disorder is 
related to active service is not competent medical evidence 
for purposes of well grounding this claim since he is not 
shown to be qualified to determine the diagnosis or etiology 
of a medical condition, even though he is competent to report 
observable symptoms.   See Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence to establish a 
relationship between the veteran's current low back disorder 
and service.  See Caluza, 7 Vet. App. at 506.  Accordingly, 
this claim is not well grounded.




Analysis of the Claim for Service Connection for a Right Knee 
Disorder

Although the veteran has testified that his right knee was 
painful during service, there is no competent evidence that 
he had a chronic right knee disorder during service.  A right 
knee disorder was not diagnosed during service, and on the 
separation examination the right knee was normal.  There is 
also no evidence that the veteran currently has a right knee 
disorder.  He has not submitted any medical evidence of a 
current disability.  See Brammer, 3 Vet. App. at 225; 
Rabideau, 2 Vet. App. at 143.  The veteran's testimony that 
his current right knee symptoms are related to active service 
is not competent evidence of a medical diagnosis or causation 
and his testimony is not sufficient to well ground his claim.  
See Espiritu, 2 Vet. App. at 494-95.

In short, there is no competent evidence of record showing 
that the veteran has ever had a chronic right knee disorder.  
Accordingly, his claim is not well grounded.

Analysis of the Claim for Service Connection for a Left Knee 
Disorder

Service medical records reveal that the left knee was 
examined in August 1976, and the veteran testified that his 
left knee was painful during service.  Nonetheless, there is 
no competent evidence that he had a chronic left knee 
disorder during service.  A left knee disorder was not 
diagnosed during service, and on separation examination the 
left knee was normal.  There is also no evidence that the 
veteran currently has a left knee disorder.  He has not 
submitted any medical evidence of a current disability.  See 
Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143.  
The Board has reviewed the veteran's testimony that his 
current left knee symptomatology is related to active 
service.  The veteran is competent to report any symptoms, 
but his testimony is not competent evidence of a medical 
diagnosis or causation.  See Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence of record showing 
that the veteran has ever had a chronic left knee disorder.  
Therefore, this claim is not well grounded.

Analysis of the Claim for Service Connection for a Right 
Ankle Disorder

The veteran has testified that his right ankle was painful 
during service, and arthralgia of the right ankle was 
diagnosed on the June 1997 VA examination.  At that time 
there were right ankle abnormalities by X-ray.  Nevertheless, 
there is no competent evidence that the veteran had a chronic 
right ankle disorder during service.  A right ankle disorder 
was not diagnosed during service, and on separation 
examination the right ankle was normal.  Moreover, the 
veteran's testimony about his symptoms in service is not 
competent evidence of a chronic right ankle disorder in 
service.  See Savage, 10 Vet. App. at 495.

Although the veteran alleges that he has had continuity of 
symptomatology since active service, there is no competent 
evidence that relates his right ankle disorder to active 
service or to his reported continued symptomatology.  See Id. 
at 498.  Even though the veteran reported to the June 1997 VA 
orthopedic examiner that he had bilateral ankle pain in 1985, 
the examiner did not relate the current right ankle disorder 
to that history given by veteran.  The veteran has testified 
that his right ankle disorder is related to active service.  
The veteran is competent to report any symptoms, but his 
testimony is not competent medical evidence for purposes of 
well grounding this claim.  See Espiritu, 2 Vet. App. at 494-
95.  

In summary, there is no competent evidence to establish a 
relationship between the veteran's current right ankle 
disorder and service.  See Caluza, 7 Vet. App. at 506.  
Therefore, the claim for entitlement to service connection 
for a right ankle disorder is not well grounded.

Analysis of the Claim for Service Connection for a Left Ankle 
Disorder

The veteran has testified that his left ankle was painful 
during service.  He was treated for an Achilles tendon minor 
spasm in October 1985, and arthralgia of the left ankle was 
diagnosed on the June 1997 VA examination.  Nevertheless, 
there is no competent evidence that he had a chronic left 
ankle disorder during service.  A chronic left ankle disorder 
was not diagnosed during service, and on the separation 
examination the left ankle was normal.  In addition, the 
veteran's testimony about his symptoms in service is not 
competent evidence of a chronic left ankle disorder in 
service.  See Savage, 10 Vet. App. at 495.  The Board has 
also reviewed the veteran's testimony where he says that he 
was told in service that he had a stress fracture; however, a 
layperson's account of a physician's opinion is not competent 
medical evidence.  See Robinette, 8 Vet. App. at 77

Although the veteran alleges that he has had continuity of 
symptomatology since active service, there is no competent 
evidence that relates his left ankle disorder to active 
service or to his reported continued symptomatology.  See 
Savage, 10 Vet. App. at 498.  Even though the veteran 
reported to the June 1997 VA orthopedic examiner that he had 
bilateral ankle pain in 1985, the examiner did not relate the 
current left ankle disorder to that history given by veteran.  
The veteran has testified that his left ankle disorder is 
related to active service.  While he is competent to report 
any symptoms, his testimony is not competent evidence of 
medical causation.  See Espiritu, 2 Vet. App. at 494-95.

In summary, there is no competent evidence to establish a 
relationship between the veteran's current left ankle 
disorder and service.  See Caluza, 7 Vet. App. at 506.  
Accordingly, this claim is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause his 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted. 


ORDER

Service connection for an unstable bladder with frequent 
urination is denied.

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

